Case 1:20-cv-00472-DKW-KJM Document 27 Filed 03/08/21 Page 1 of 6           PageID #: 108




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I
   RICHARD CALDARONE,                         Case No. 20-cv-00472-DKW-KJM

                Plaintiff,                    ORDER GRANTING DEFENDANT
                                              GEORGE CAPPELLO’S MOTION
                                              TO DISMISS
         v.

   RONALD CALDARONE, DAVE
   STRACHMAN, AND GEORGE
   CAPELLO,

                Defendants.


        Before the Court is Defendant George Cappello’s motion to dismiss Claim

  III of the complaint. Dkt. No. 21. Because judicial immunity bars Claim III,

  Cappello’s motion to dismiss is GRANTED.

                              RELEVANT BACKGROUND

        On November 3, 2020, Plaintiff Richard Caldarone (“Caldarone”) initiated

  this action. Dkt. No. 1. Caldarone’s claims concern a probate proceeding in

  Rhode Island involving the settlement of Caldarone’s parents’ estates and over

  which Judge George Cappello presides. Id. at 2–6. Caldarone’s issues with the

  probate proceeding are varied—he appears to oppose everything from his brother

  Ronald’s alleged misappropriation of their parents’ assets, to the very notion of

  having to litigate in a probate court some 5,000 miles away, to Judge Cappello’s
Case 1:20-cv-00472-DKW-KJM Document 27 Filed 03/08/21 Page 2 of 6                        PageID #: 109




  alleged refusal to schedule hearings at a time convenient to Caldarone, given the

  significant time difference between Hawai‘i and Rhode Island. Id.

            On February 17, 2021, Cappello brought a motion to dismiss Claim III of

  the complaint, the only claim against him.1 Dkt. No. 21. Cappello argues the

  Court lacks personal jurisdiction over him and subject matter jurisdiction over the

  claim. Dkt. No. 21-3 at 1, 8–17. Further, he argues Caldarone fails to state a

  claim upon which relief may be granted because he is entitled to judicial immunity.

  Id. at 1–8. Caldarone did not respond to the motion. Instead, on the date his



  1
      Count III reads as follows:

            Judge George M. Capello has refused to change the Time for a 'Video/Zoom
            conference from 3 AM to 9 AM Hawaii time. Capello was informed of the 6-hour
            difference and that he could begin the conference at 3 PM his time and therefore 9
            AM Hawaii time for Richard W. Caldarone. The First attempt was later changed
            to a 'Phone Conference' but was 'Cancelled' due to improper paperwork. The 2"^*
            attempt is to be held on Nov. 12 still at 3 AM Hawaii time for a Video/Zoom
            conference. The Probate Court was informed that Richard isn't set up for a
            'Video/Zoom!' As of this date, Judge George M. Cappello hasn't changed the
            method or the time. Judge George M. Capello has also refused to call Richard W.
            Caldarone who is listed as the 'Beneficiary' of the Citizen's Bank Account.
            Probate Court was contacted for that request via email. The email is available
            upon request. Richard W. Caldarone is therefore Filing a Motion for an injunction
            prohibiting the Probate Court from continuing its Case. For the First attempt the
            Probate Court agreed to switch from a Video/Zoom to a Phone conference. Now.
            It's back to a Video/Zoom at 3 AM Hawaii Time. Is Cappello confused? Judge
            George M. Cappello has also refused to Dismiss the Case even after the Probate
            Court informed that the Law Firm of Mclntvre-Tate has Defaulted Twice for Two
            Affidavits. Emails and phone calls were made to the Probate Court. Richard W.
            Caldarone has ‘NEVER CONDONED OR CONSENTED’ to the actions of
            Ronald L. Caldarone to participate in any Video or Phone conference! Or for
            that matter to be a part of any Probate Court proceeding.

  Dkt. No. 1 at 5–6. The Court has corrected misspellings and added punctuation for
  clarity.

                                                    2
Case 1:20-cv-00472-DKW-KJM Document 27 Filed 03/08/21 Page 3 of 6            PageID #: 110




  response was due, Caldarone filed a motion for an extension, alleging an inability

  to comply with the motion to dismiss briefing schedule due primarily to his health

  condition. Dkt. No. 24. This order follows.

                                 LEGAL STANDARD

        Rule 12(b)(6) authorizes the Court to dismiss a complaint that fails “to state

  a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Rule

  12(b)(6) is read in conjunction with Rule 8(a), which requires “a short and plain

  statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

  P. 8(a)(2). Pursuant to Ashcroft v. Iqbal, “[t]o survive a motion to dismiss, a

  complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

  to relief that is plausible on its face.’” 556 U.S. 662, 678 (2009) (quoting Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In addition, “the tenet that a court

  must accept as true all of the allegations contained in a complaint is inapplicable to

  legal conclusions.” Id.

        Accordingly, “[t]hreadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice.” Id. (citing Twombly,

  550 U.S. at 555). Rather, “[a] claim has facial plausibility when the plaintiff

  pleads factual content that allows the court to draw the reasonable inference that

  the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

  at 556). Factual allegations that only permit the court to infer “the mere


                                            3
Case 1:20-cv-00472-DKW-KJM Document 27 Filed 03/08/21 Page 4 of 6                  PageID #: 111




  possibility of misconduct” do not show that the pleader is entitled to relief as

  required by Rule 8(a)(2). Id. at 679.

                                        DISCUSSION

         “It is well established that state judges are entitled to absolute immunity for

  their judicial acts.” Swift v. California, 384 F.3d 1184, 1188 (9th Cir. 2004)

  (citing Pierson v. Ray, 386 U.S. 547, 553–54 (1967)). “[W]hether an act by a

  judge is a ‘judicial’ one relate[s] to the nature of the act itself, i.e., whether it is a

  function normally performed by a judge, and to the expectations of the parties, i.e.,

  whether they dealt with the judge in his judicial capacity.” Stump v. Sparkman,

  435 U.S. 349, 362 (1978); accord In re Complaint of Judicial Misconduct, 366

  F.3d 963, 965 (9th Cir. 2004) (instructing courts to consider “whether (1) the act is

  a normal judicial function, (2) the events occurred in the judge’s chambers, (3) the

  controversy centered around a case then pending before the judge, and (4) the

  events at issue arose directly and immediately out of a confrontation with the judge

  in his or her official capacity.” (citations omitted)).

         There is no doubt that the conduct complained of here was judicial in nature.

  Caldarone’s sole claim against Cappello is that Cappello has not been sufficiently

  accommodating, given the time difference between Rhode Island and Hawai‘i, in

  scheduling probate court hearings. Dkt. No. 1 at 5–6. Clearly, Caldarone “dealt

  with [Cappello] in his judicial capacity” related to a “case then pending before the


                                               4
Case 1:20-cv-00472-DKW-KJM Document 27 Filed 03/08/21 Page 5 of 6            PageID #: 112




  Court” in working out the logistics of remote attendance of the probate court

  hearings. See Stump, 435 U.S. at 362; In re Complaint of Judicial Misconduct,

  366 F.3d at 965. Moreover, scheduling hearings is inherent in a court’s power to

  manage its own docket and, as such, is clearly a “normal judicial function.” In re

  Complaint of Judicial Misconduct, 366 F.3d at 965.

        Because the complained of conduct—i.e., scheduling a hearing in a case

  then before him—was clearly judicial in nature, Cappello is entitled to absolute

  judicial immunity. Accordingly, a claim for relief related to that conduct fails as a

  matter of law. See Swift, 384 F.3d at 1188.

        As an independent and sufficient grounds for dismissal, the Court finds that

  Caldarone has also failed to meet his burden of demonstrating this Court has

  personal jurisdiction over Cappello. See Dkt. No. 21 at 12-17; Marvix Photo, Inc.

  v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011) (“In opposing a

  defendant's motion to dismiss for lack of personal jurisdiction, the plaintiff bears

  the burden of establishing that jurisdiction is proper.” (citing Boschetto v. Hansing,

  539 F.3d 1011, 1015 (9th Cir. 2008)).

  //

  //

  //

  //


                                            5
Case 1:20-cv-00472-DKW-KJM Document 27 Filed 03/08/21 Page 6 of 6                        PageID #: 113




                                          CONCLUSION

         Caldarone’s motion for an extension of time to respond to the motion to

  dismiss, Dkt. No. 24, is DENIED.2

         For the reasons set forth herein, Cappello’s motion to dismiss, Dkt. No. 21,

  is GRANTED. All claims against Cappello are HEREBY DISMISSED.

         IT IS SO ORDERED.

         DATED: March 8, 2021 at Honolulu, Hawai’i.




                                                  D~
                                                  United States District Judge
                                                                                 ----




  Richard Caldarone v. Ronald Caldarone, et al., Civil No. 20-00472-DKW-KJM;
  ORDER GRANTING DEFENDANT CAPPELLO’S MOTION TO DISMISS



  2
   The brief letter from Dr. Masters that Caldarone attached to his extension request does not
  support the requested extension. Similarly, no extension is warranted based on Caldarone’s
  assertion that his search for counsel continues. That supposed effort does not contain any
  details, particularly with respect to timing, and the Court notes that this action has been pending
  for more than four months. There is no reason to keep a judicially immune party in this action
  even one day longer.

                                                   6
